Title: To Alexander Hamilton from Edward Carrington, 30 August 1800
From: Carrington, Edward
To: Hamilton, Alexander



Richmond Aug 30. 1800
Dear Sir,

I have received your friendly and confidential letter of the 7th. Inst. and am much obliged by your information as to the state of public opinion in the Eastern & Middle states in regard to the approaching presidential election. In return I will give you such as I possess Southwardly; yours however must be far the most perfect, as to particular circumstances, from your late tour through the Eastern States. Yet I can be pretty positive upon two points; first that every federal Elector in the southern states will Vote for Mr. Adams—2dly that no antifederal one will vote for Genl Pinckney except (possibly only) in South Carolina from personal attachment, but even there, it is to be expected that the same influence in the Legislature, where the Electors will be chosen, which may carry a ticket for Mr. Jefferson, will exclude Pinckney; for so fixed and well trained, is that party throug[h]out the UStates, on its object, that no personal considerations either of attachment or dislike, can operate to disunite those who will have to vote. try this position in your own State—do you believe that were Mr. Jay or any other distinguished federal character there, a Candidate, in the present situation of the Legislature, he could get a vote in that State; or that Jefferson could lose a vote, even though a personal enemy should happen to be an Elector?
From Georgia I have received but little information, but so far as any intelligence has reach[ed] me, I have no expectation of a federal Elector there. From south Carolina it is generally learned, that by different elections, a majority of Electors would be federal, but as they are to be chosen by the Legislature, where the best abilities will be on the Antifederal side, and used with great industry under peculiar advantages, it is more than probable that an anti-federal ticket will be carried. From North Carolina, as to preference of candidates, there is but one source of information—with the federalists, Adams is the object in preference to any Man living—with the Antifederalists Jefferson is alike preferred. All the Candidates for Electors, make these assertive declarations. Pinckney it is presumed will get the 2d. votes of the first, and Burr the 2d. of the latter. Rely upon it, however, that an idea of an Eastern division to Adams, would greatly abate the zeal of federalists in that state. The Electors will be chosen by districts—how the division will be, is differently calculated on, three, five, & seven federalists have been said to be probable. I hope the first is too low, and fear the 2d. is full high at best. Of Virginia it is needless to say any thing, as you are already apprised of the prospect. Maryland is now in greater agitation on this subject than it ever experienced in any case before. The elections to the state Legislature are depending, and the ground of contest is, Whether there shall be a legislative choice of Electors, with a view to an Unanimous federal vote, or a choice by districts as heretofore, in which latter case, several Antifederalists will be chosen. It appears to be understood that the federalists will succeed, but the exertion is for Adams, for whom alone, it is said the effort would be so strenuously made. It is expected that the second vote will be for Pinckney should no dissatisfaction arise on the ground of division in the Eastern States.
If I am tolerably correct in this information and, I believe it will surely turn out that I am, you must readily perceive that it will require an unanimous vote in the five Eastern States to give a flattering prospect of the election of either Adams or Pinckney. Then my dear Sir, consider what must necessarily be the effect of a perseverence of those who are dissatisfied with Mr Adams in that quarter, in their opposition. Should Connecticut be ultimately considered as to vote against him, will not N. Hampshire, where you say he is the first Object vote against Pinckney from disgust? and will not Massachusetts, at least in part, do the same? Should these events take place, even without a like effect Southwardly, the election of both would be inevitably gone. I would not calculate at all upon the issue of a Congressional election in case of the failure of a majority amongst the Electors. As Congress stood at the last session, it was not clear that an election could have been effected there; and as some federalists who were in at that time, will, by resignations, be out at the next session, it is to be feared, that an election of the President in that Body, would terminate antifederally.
It appears to me that the federalists throughout the Union, have but one plain and easy game to play. Let them Unite unreservedly on Adams & Pinckney, leaving the issue as between them to its fate. And I verily believe this will be the case, if not prevented by apprehension of scisms in the Eastern States. As such apprehensions have arisen, it is essential, in my opinion, that they be quickly removed, and that the doctrine of Union on the two federal Candidates, be speedily inculcated by those who have discovered a dissatisfaction with Mr. Adams. I will add this further remark, for the consideration of those Gentlemen—Preferring Pinckney to Adams, this course will, while it may secure them, in common with other federalists, against an Antifederal election, give them a chance of their further object, if it turns out that Pinckney gets antifederal votes in south Carolina; and as this is the ground on which they have contemplated a safe opposition to Adams, it will be the less difficult for them to adopt this new course of conduct. It would be lamentable indeed that even though our opponents may prove unable to beat us by their own strength, we should assist them in their object by our own divisions.
I shall on all occasions receive your communications with pleasure, and shall endeavor to return you such as appear to me founded on the real state of opinions within my limited sphere of information, being with unalterable regard
My Dear Sir,   Your friend & sr:

E Carrington
Genl Alexander Hamilton
 